Capozzoli, J.
The facts are fully set forth by our dissenting colleague and I shall confine this writing to the law involved.
It is settled law that the issue of proximate cause presents a question of fact for the jury and, of course, must be decided on the particular facts of each case. As was said by the court in Selleck v Board of Educ. of Cent. School Dist. No. 1 (276 App Div 263, 267):
"Whether the failure of the defendants in these respects was a proximate cause of the accident is an issue over which reasonable minds might differ, and hence an issue of fact arose which was for the jury to resolve.”
In accordance with this principle, in the case before us the trial court properly instructed the jury as follows: "A school, acting through its administrators and teachers, and other employees, has a duty to exercise reasonable care for the safety and provide general supervision to protect pupils against dangers of which it is aware. The first question for you to consider, therefore, is whether, in light of these steps which have been described to you, their physical condition and layout, the size, age, and mental capacity of the boy, the size and weight of the cartons of milk which have been described, having those things in mind, you must consider whether they were such as to reasonably make it necessary for this school to supervise the activities in which it had suggested that the boy take part.”
In the case of Applebaum v Board of Educ. of City of N. Y. (272 App Div 875, affd 297 NY 762) the infant plaintiff was injured while carrying out an order of the principal to obtain a window pole and open some windows. It seems that, after having opened two windows, the plaintiff then walked towards the door, carrying the window pole in front of her. The pole, which was seven feet high, struck an electric light globe, hanging from the ceiling, breaking the glass, which struck plaintiff on the face and hands. The judgment in favor of the plaintiff was affirmed by our court, with one dissent. It is interesting to note that the reasons given by the dissenting Judge in that case are similar to the reasons set forth by our dissenting colleague in this case.
In the case of Feuerstein v Board of Educ. of City of New York (202 NYS2d 524, affd 13 AD2d 503) a student, 14 years of age, was assigned by his teacher to be a stockroom monitor. He was required, among other things, to carry supplies and books from one part of the school to another. After a trial *354without a jury the court awarded damages to him for ill effects suffered by the plaintiff by virtue of the work that he had been directed to perform. At page 528 the trial court said: "Children are sent to schools to be taught and not used as stockroom clerks where such work takes them away from their classrooms and requires them to perform duties not in the educational field.”
In Hoose v Drumm (281 NY 54) the action was brought against the school trustees instead of the teachers. The court affirmed a judgment in favor of the defendants, but, in discussing the duty owed by a teacher to a pupil, it said (pp 57-58) as follows: "Teachers have watched over the play of their pupils time out of mind. At recess periods, not less than in the class room, a teacher owes it to his charges to exercise such care of them as a parent of ordinary prudence would observe in comparable circumstances. * * * The effective cause of the plaintiff’s injuries was a failure to protect the boys against themselves. Any dereliction in this aspect was the fault of the teachers, for which the trustees cannot be held to answer to plaintiff.”
For the reasons above stated the interlocutory judgment of the Supreme Court, Bronx County, should be affirmed, with costs.